Exhibit 10.4

LOGO [g83095img-ex10_4.jpg]

BOSTON PRIVATE FINANCIAL HOLDINGS, INC.

EXECUTIVE BONUS PLAN

Approved by the Compensation Committee January 9th, 2009

 

1. Purpose

This Executive Bonus Plan (the “Bonus Plan”) is intended to provide an incentive
for achieving superior business results and to motivate eligible executives of
Boston Private Financial Holdings, Inc. (the “Company”) to achieve and/or exceed
performance goals that promote the sustained profitable growth of the Company,
to tie their goals and interests to those of the Company and its stockholders
and to enable the Company to attract and retain highly qualified executives. The
Bonus Plan is for the benefit of Covered Executives (as defined below).

 

2. Covered Executives

From time to time, the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”) may select certain key executives (the
“Covered Executives”) to be eligible to receive bonuses hereunder.

 

3. Administration

The Compensation Committee shall have the sole discretion and authority to
administer and interpret the Bonus Plan.

 

4. Bonus Determinations

(a) A Covered Executive may receive a bonus payment under the Bonus Plan based
upon the attainment of performance targets and/or goals which are established by
the Compensation Committee and relate to financial and operational metrics with
respect to the Company or any of its subsidiaries (the “Performance Goals”),
including the following: revenues, operating income, operating loss containment,
return on equity, return on invested capital, return on invested capital minus
weighted average cost of capital, capital ratios, pre-tax margins, operating
leverage, efficiency ratio, assets under management, earnings per share, balance
sheet assets, total shareholder return, credit quality, risk management or other
measurable performance metrics.

(b) Except as otherwise set forth in this Section 4(b): (i) any bonuses paid to
Covered Executives under the Bonus Plan shall be based upon objectively
determinable bonus formulas that tie such bonuses to one or more performance
targets relating to the Performance Goals, (ii) bonus formulas for Covered
Executives shall be adopted in each performance period by the Compensation
Committee and communicated to each Covered Executive at the beginning of each
bonus period and (iii) no bonuses shall be paid to Covered Executives unless and
until the Compensation Committee makes a determination with respect to the
attainment of the



--------------------------------------------------------------------------------

performance objectives. Notwithstanding the foregoing, the Compensation
Committee may adjust bonuses payable under the Bonus Plan based on achievement
of individual performance goals or on progress against the Company’s longer-term
goals, or pay bonuses (including, without limitation, discretionary bonuses) to
Covered Executives under the Bonus Plan based upon such other terms and
conditions as the Compensation Committee may in its discretion determine.

(c) Each Covered Executive shall have a targeted bonus opportunity for each
performance period in an amount determined by the Compensation Committee.

(d) The payment of a bonus to a Covered Executive with respect to a performance
period shall be conditioned upon the Covered Executive’s employment by the
Company on the day the bonus payments are made; provided, however, that the
Compensation Committee may make exceptions to this requirement, in its sole
discretion, including, without limitation, in the case of a Covered Executive’s
termination of employment, retirement, death or disability.

(e) Notwithstanding anything herein to the contrary, each Covered Executive
shall repay to the Company the amount of any bonus payment under the Bonus Plan
to the extent that such bonus payment was based on materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria.

 

5. Timing of Payment

The Performance Goals will be measured at the end of each fiscal year after the
Company’s financial reports have been published. If the Performance Goals are
met, bonus payments will be made within two and one-half months after the end of
the fiscal year, but in no event later than the December 31 immediately
following the end of the fiscal year. Bonus payments can be made in cash or any
other form determined by the Compensation Committee.

 

6. Amendment and Termination

The Company reserves the right to amend or terminate the Bonus Plan at any time
in its sole discretion.

 

2